     Case 1:19-cv-02025-WMR-JCF Document 25 Filed 08/13/19 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

LEMARCUS ALLISON,       :
                        :
        Plaintiff,      :
                        :                CIVIL ACTION FILE
v.                      :                NO.: 1:19-CV-2025-WMR-JCF
                        :
CALCON MUTUAL MORTGAGE, :
INC.,                   :
                        :
        Defendant.      :

                                  ORDER

     Attorney Andrew M. Stevens filed a Motion to Withdraw as counsel for

Plaintiff pursuant to LR 83.1E, NDGa.    (Doc. 24).   Plaintiff has not filed a

response to the motion. It is hereby ORDERED that Attorney Andrew M. Stevens

Motion to Withdraw is GRANTED and counsel is permitted to withdraw as

counsel for Plaintiff. Plaintiff is ORDERED to retain new counsel to represent

him or notify the Court of his intention to proceed pro se as required by LR

83.1(E)(4) within 21 days from the date of entry of this Order. The Clerk is

DIRECTED to serve a copy of this Order upon Plaintiff Lemarcus Allison at 250

Montrose Drive, McDonough, Georgia 30253.

     SO ORDERED this 13th day of August, 2019.

                                   /s/ J. Clay Fuller
                                   J. Clay Fuller
                                   United States Magistrate Judge
